     Case 2:19-cr-00295-GMN-NJK Document 97 Filed 06/19/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17                                     Order Granting Motion to Unseal
                                       Search Warrants
18

19

20

21

22

23

24
     Case 2:19-cr-00295-GMN-NJK Document 97 Filed 06/19/20 Page 2 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                    6
                                    2
     Case 2:19-cr-00295-GMN-NJK Document 97 Filed 06/19/20 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                               IT IS SO ORDERED.

15
                                 __________________________________
16
                                 NANCY J. KOPPE
                                 UNITED STATES MAGISTRATE JUDGE
17

18                                DATED: June 19, 2020

19

20

21

22

23

24

                                   36
